                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEKSANDR L. YUFA,                                 Case No. 09-cv-00968-TSH
                                   8                    Plaintiff,
                                                                                            SUA SPONTE ORDER DISMISSING
                                   9             v.                                         COMPLAINT
                                  10     LIGHTHOUSE WORLDWIDE
                                         SOLUTIONS INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Alexandr Yufa, proceeding pro se, filed this case on March 5, 2009, alleging

                                  14   Defendant Lighthouse Worldwide Solutions, Inc. infringed upon his patent for particle detectors

                                  15   and reference voltage comparators, Patent No. 6,346,983. The case has been stayed since January

                                  16   9, 2015 pending resolution of four of Yufa’s other cases involving the ‘983 Patent. ECF No. 136.

                                  17   However, on September 12, 2019, Yufa filed a Notice of Change of Ownership of Patent at Issue,

                                  18   stating that he filed the assignment of the ‘983 Patent in compliance with Magistrate Judge Kandis

                                  19   Westmore’s order in Yufa v. TSI Incorp., C-09-1315, and therefore “doesn’t own anymore the

                                  20   patent at issue.” ECF No. 137.

                                  21          A complaint for patent infringement requires that the plaintiff owns the patent. K-Tech

                                  22   Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1283 (Fed. Cir. 2013). As such, the

                                  23   Court gave notice to Yufa of its intention to dismiss his complaint sua sponte. ECF No. 42. The

                                  24   Court provided Yufa fourteen days to file a memorandum in opposition. Id. However, his

                                  25   response fails to assuage the Court’s concerns that he cannot state a claim for relief because he

                                  26   does not address his ownership of the patent. Instead, Yufa states he “would like to bring the

                                  27   Court’s attention to the Defendant’s serious violation of the Court’s Sua Sponte intention” and

                                  28   appears to request sanctions against Lighthouse. ECF No. 144.
                                   1          “A trial court may act on its own initiative to note the inadequacy of a complaint and

                                   2   dismiss it for failure to state a claim, but the court must give notice of its sua sponte intention to

                                   3   invoke Rule 12(b)(6) and afford plaintiffs ‘an opportunity to at least submit a written

                                   4   memorandum in opposition to such motion.’” Wong v. Bell, 642 F.2d 359, 361-62 (9th Cir. 1981)

                                   5   (quoting Crawford v. Bell, 599 F.2d 890, 893 (9th Cir. 1979); Omar v. Sea-Land Service, Inc., 813

                                   6   F.2d 986, 991 (9th Cir. 1987) (“A trial court may dismiss a claim sua sponte under Fed. R. Civ. P.

                                   7   12(b)(6).”).

                                   8          Here, dismissal is appropriate because Yufa admits he does not own the ‘983 Patent. The

                                   9   Court therefore DISMISSES his complaint. As he no longer owns the patent, leave to amend

                                  10   would be futile. Accordingly, dismissal is WITHOUT LEAVE TO AMEND. See Nevijel v. N.

                                  11   Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir. 1981) (“The exercise of [the Court’s]

                                  12   discretion to dismiss [without leave to amend] requires only that possible and meaningful
Northern District of California
 United States District Court




                                  13   alternatives be reasonably explored”); Wong, 642 F.2d 961-62.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: November 20, 2019

                                  17

                                  18
                                                                                                      THOMAS S. HIXSON
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
